Title: From John Adams to Lady Juliana Fermor Penn, 14 January 1783
From: Adams, John
To: Penn, Lady Juliana Fermor


My Lady.
Paris January 14. 1783

I received Yesterday the Letter, your Ladyship did me the Honour to write me, on the twenty fourth of December, and am obliged to you for your polite Attention to me.

The Subject of the Letter is as I Suppose in Pensylvania and must ultimately be decided by the Government of that Commonwealth So that probably no question concerning it, will ever come under my Consideration in any publick Character, if however it Should happen otherwise I Shall ever be disposed to do you all the service, which may be consistent with my duty.
But whether in a publick or private Capacity, I shall ever have a just Respect for the Family, and be desirous to do them Justice in all Things, as far as may be in my Power
I have the Honour to be very respectfully, your Ladyships / most obedient and most humble servant
